Title: To James Madison from Abijah Davis, 28 December 1813
From: Davis, Abijah
To: Madison, James


        
          Millville Cumberland County New-JerseyDecember 28th 1813
          Dear Sir,
        
        I Send you inclosed a copy of the American Version of the Psalms of David, which you will please to accept as a testimony of the Authors respect for your Excellency. I would thankfully accept your opinion of the merits of the work, if after examination you should think it worth recommending. I began this work about nine years ago in consequence of a resolution formed in youth, and with a view to the Situation in which our nation is now placed. The 140th Psalm long meter I think will meet your Ideas as applicable to the present times. If you compare the 149th Psalm Common Meter with the 17th & 18th verses of the 19th Chapter of the Revelation you will find a Striking instance of the truth of prophecy. If you then look at the world in arms I think you cannot doubt of the final Success of the cause of Liberty in which your Excellency is engaged at the head of a magnaminous nation. Dear Sir, the word of God will never be all fulfilled until the flesh of kings is given to the fowls of heaven. Since I began to invite the fowls of heaven to this great Supper, the kings of the earth have been mustering their armies for the battle. One of them has dared to invade the rights of the American people. It is your duty, and you appear to be duly Sensible of it, to maintain the cause of God and of mankind. While you do So God is with you and will grant you all needed Support. His truth is pledged to fulfill his own word. May the American people look up to God for his direction and assistance, while they rally around the Standard of their beloved Country. A nation of freemen fighting for their Liberties under the direction and assistance of Almighty God, are not to be overpowerd by an horn of the old Roman empire, an

empire which according to the Sure word of prophecy must soon fall to make way for the everlasting kingdom of the Redeemer.
        If you look at the 12th Chapter of the Revelation you will See a great red Dragon engaged to destroy the man-Child which the woman brought forth in the wilderness. The U S. as a nation is the man-Child which the Woman, or the Church, brought forth in America at the declaration of Independence July 4th 1776. We are again encountered by the Same great red Dragon, and the question is, who is able to make war with the Beast? If you will look at the 1st verse of the 27th Chapter of Isaiah, the 14th & 15th & 16th verses of the 41st Chapter, Idem, the 21st Chapter of Ezekiel from the 9th to the 14th verses, and the 26th & 27th verses of the 2nd Chapter of the Revelation, and compare them together you will perceive the certain destruction of the Dragon of the Sea and a partial description of the instrument of destruction. Isaiah calls it a new sharp threshing instrument. Ezekiel calls it the rod of my Son, because the Father promised it to the Son in the Second Psalm and Christ in the 2nd Chapter of the Revelation promises it to his people. It is described as dashing the enemy to pieces like a potters vessel, and threshing the mountains and hills like chaff. It is evidently a more terrible instrument of war than has ever yet been invented.
        Permit me, Sir, to conclude this letter by giving an hint on the Subject of Submarine explosion. To destroy in this way the ship of an enemy lying at anchor in our waters only three things are necessary. The first is to make a torpedo which shall explode under water with a force Sufficient to wreck the bottom of the Strongest Ship. In this there is no difficulty. The Second thing is to place this torpedo under the bottom of an enemies ship where it will be certain on explosion to do the intended execution. Here lies the chief, if not the only difficulty, on account of the danger of coming So near the enemy as to be absolutely certain of accomplishing this object on which the Success of the experiment depends. The third and last thing necessary is to be able at will as in pulling the trigger of a gun, to communicate certain and instant fire to the torpedo to cause the explosion. On Mr Fultons plan fire may be certainly communicated to the torpedo, but not instantly at the will of the torpedor. It never was suggested to me by any person, but it occurs to my mind on reading the description in the word of truth, that fire may be communicated to the torpedo instantly, and at will. That fire will burn for us as well as for our enemies, that powder will explode for us as well as for the Dragon of the Sea there can be no doubt. But who shall approach Leviathan so near as to put the hook in his jaws? I believe, Sir, that a vessel can be So constructed as to come with little or no danger So near the enemy as to fasten or place the torpedo under the bottom of his Ship. I have so little doubt of this, that I would at mine own expence if I could command the money set about the

building of such a vessel. I fully believe that the enemy may be dashed to pieces like a potters vessel, by means of submarine explosion. I think if I had the pecuniary resources I could do it, and I hope in God that Some person who has, will undertake it and blow these floating hells that are blockading our once peaceful harbors to inevitable destruction. So prays your ever dutiful and much obliged friend
        
          Abijah Davis
          Minister of the gospel
          at Millville
        
      